Citation Nr: 0406902	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  98-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether the veteran timely filed a valid substantive 
appeal of the Regional Office (RO)'s August 1996 decision 
reducing his evaluation for osteomyelitis from 20 percent to 
zero percent.

2.  Whether the veteran timely filed a valid substantive 
appeal of the RO's February 1996 decision assigning a 40 
percent disability for his low back disability, effective 
March 16, 1995.

3.  Entitlement to a disability rating in excess of 60 
percent for chronic muscular strain superimposed on 
degenerative and developmental instability, to include 
spondylolisthesis and disc degeneration.

4.  Entitlement to an effective date earlier than March 16, 
1995, for entitlement to service connection for post-
traumatic stress disorder (PTSD).

5.  Whether there was clear and unmistakable error in the 
October 1972 rating decision that denied service connection 
for transient adjustment to adult life with headaches and 
abdominal complaints.

6.  Whether there was clear and unmistakable error in the 
August 1995 rating decision that assigned a retroactive 10 
percent rating for the veteran's chronic muscular strain 
superimposed on degenerative and developmental instability, 
to include spondylolisthesis and disc degeneration, from 
August 1972 to March 1995.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.

This appeal arises from several decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In February 2003, the veteran relocated to the 
jurisdiction of the St. Paul, Minnesota RO.  The case has 
been forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.

In October 1972, the RO in St. Paul denied service connection 
for transient adjustment to adult life with headaches and 
abdominal complaints, and for low back strain.

In August 1995, the RO in Portland granted the veteran's 
claim that the October 1972 denial of service connection for 
low back strain was clearly and unmistakably erroneous.  It 
assigned a 10 percent disability rating from August 1972 to 
March 1995.  The veteran did not file an appeal of this 
decision, but has filed a claim of clear and unmistakable 
error in the August 1995 decision.

In February 1996, the RO continued a zero percent disability 
rating assigned to the veteran's service-connected 
prostatitis; increased the disability rating assigned the 
veteran's low back disorder from 20 percent to 40 percent, 
effective March 1995; granted secondary service connection 
for osteomyelitis, and assigned a temporary total disability 
rating from November 1995 through February 1996, and a 20 
percent disability rating effective March 1996.

In May 1996, the RO denied service connection for PTSD, 
proposed to reduce the evaluation for osteomyelitis to 
noncompensable, and continued the 40 percent rating assigned 
FOR the veteran's low back disorder.

On August 12, 1996, the RO reduced the disability evaluation 
assigned the veteran's osteomyelitis to noncompensable, 
effective December 1, 1996.

On August 13, 1996, the RO received a notice of disagreement, 
specifying disagreement with the May 1996 rating decision 
regarding the reduction of his lumbar spine from 20 percent 
to noncompensable, and the denial of an increased rating from 
his chronic muscle strain (low back).  A second statement, 
dated August 28, 1996, was received by the RO, again 
addressing the 20 percent evaluation of his osteomyelitis and 
expressing disagreement with the decision.

In July 1997, the RO denied entitlement to a total disability 
rating based on individual unemployability, continued the 40 
percent rating for the veteran's low back and the 
noncompensable rating for osteomyelitis, denied an increase 
for sinusitis and prostatitis, and continued the denial of 
service connection for PTSD.

On July 28, 1997 the RO also issued the veteran a Statement 
of the Case (SOC) addressing the issues of an increased 
rating for the veteran's low back, evaluation of 
osteomyelitis, and service connection PTSD.  On September 15, 
1997, the veteran's current attorney submitted a VA Form 9, 
Appeal to Board of Veterans' Appeals, addressing the issues 
from the July 1997 SOC.  On October 1, 1997, the RO notified 
the veteran that because the Form 9 was not signed by either 
the veteran or his recognized representative, no further 
action would be taken on his claim.  The veteran has properly 
perfected an appeal regarding the adequacy of this Form 9.

In August 1998, the RO denied the veteran's claim of clear 
and unmistakable error in the August 1995 decision that found 
clear and unmistakable error in the October 1972 decision and 
assigned a retroactive 10 percent disability rating for the 
veteran's low back disorders.  The veteran has perfected an 
appeal of this decision.

In August 2001, the RO granted service connection for PTSD, 
and assigned an effective date of March 16, 1995, the date of 
the veteran's claim denied in May 1996, and not properly 
perfected in the September 1997 VA Form 9.  This renders the 
appeal of adequacy of the September 1997 VA Form 9 as to the 
issue of entitlement to service connection for PTSD moot, as 
the appeal which the veteran wished to perfect has been 
granted back to the date of claim.  The veteran perfected an 
appeal as to the effective date of service connection for 
PTSD prior to the March 1995 date of claim.

In June 2002, the RO found that there was no CUE in the 
October 1972 rating decision to deny compensation for 
transient adjustment to adult life with headaches and 
abdominal complaints of low back anomalies.  The veteran has 
perfected an appeal as to this issue.

In January 2003, the RO denied the veteran's October 1997 
claim for a rating greater than 40 percent for his service-
connected low back disorders.  The veteran also perfected an 
appeal as to that issue.  In June 2003, the RO increased the 
rating to 60 percent effective in October 1997.  The Court of 
Veterans Appeals for Veterans Claims (Court) has held that 
where a veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an increased rating for chronic 
muscular strain superimposed on degenerative and 
developmental instability, to include spondylolisthesis and 
disc degeneration is addressed in the Remand portion of this 
decision.  Also, in view of the Board decision below finding 
that the veteran filed timely appeals of the RO's February 
1996 determination assigning a 40 percent rating for his 
chronic muscular strain of the low back with degenerative 
changes, and the RO's August 1996 determination reducing the 
rating for his osteomyelitis from 20 percent to 
noncompensable, these latter matters are addressed in the 
remand.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran filed a substantive appeal within 60 days of 
the RO's issuing a July 1997 Statement of the Case to him on 
the matter of the appropriate rating to be assigned for his 
chronic muscular strain of the low back with degenerative 
changes.

3.  The veteran filed a substantive appeal within 60 days of 
the RO's issuing a July 1997 Statement of the Case to him on 
the matter of the appropriate rating to be assigned for his 
osteomyelitis.

4.  The veteran filed his application to reopen his claim of 
entitlement to service connection for a mental disorder on 
March 16, 1995.

5.  The correct facts, as they were known in October 1972, 
were before the adjudicator and the statutory or regulatory 
provisions extant at the time were correctly applied in 
denying service connection for transient adjustment to adult 
life with headaches and abdominal complaints.

6.  The correct facts, as they were known in August 1995, 
were before the adjudicator and the statutory or regulatory 
provisions extant at the time were correctly applied in 
assigning a retroactive 10 percent evaluation to the service-
connected chronic muscular strain superimposed on 
degenerative and developmental instability to include 
spondylolisthesis and disc degeneration from August 1972 to 
March 1995.  


CONCLUSIONS OF LAW

1.  The veteran filed a timely appeal of the RO's February 
1996 determination assigning a 40 percent rating for his 
chronic muscular strain of the low back with degenerative 
changes.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.101(d), 20.200, 20.300, 20.302 (2003).

2.  The veteran filed a timely appeal of the RO's August 1996 
determination reducing the 20 percent rating to 
noncompensable for his osteomyelitis.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.101(d), 20.200, 
20.300, 20.302 (2003).

3.  The evidence does not support entitlement to an effective 
date earlier than March 16, 1995, for entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 5107, 5108, 5110 (West 
2002); 38 C.F.R. § 3.156 (1995); 38 C.F.R. § 3.400(q) (2003).

4.  The rating decision of October 1972, which denied service 
connection for transient adjustment to adult life with 
headaches and abdominal complaints, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2003).  .

5.  The August 1995 rating decision establishing a 
retroactive 10 percent rating for the veteran's chronic 
muscular strain superimposed on degenerative and 
developmental instability to include spondylolisthesis and 
disc degeneration from August 1972 to March 1995, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1155, 
5107 (West 2003); 38 C.F.R. §4.71a, Diagnostic Codes 5292 
(1972); 38 C.F.R. §§ 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

There has been a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the claimant under the VCAA have been 
fulfilled. 

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications. 

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board finds that 
the VA has advised the veteran of the evidence necessary to 
substantiate his claim of entitlement to an earlier effective 
date for the grant of service connection for PTSD by the 
January 2003 SOC and VA's duty to notify has been satisfied 
with regard to this claim.  Most recently, the RO Decision 
Review Officer corresponded with the veteran's attorney and 
apprised the veteran of what he must show to prevail in his 
claim and what evidence he would be responsible for 
procuring.  That correspondence began in a July 2003 letter 
outlining the evidence that could be submitted in support of 
the veteran's various claims and ended with the attorney's 
August 2003 letter acknowledging the only possible evidence 
to submit that could affect the outcome of the earlier 
effective date claim would be missing military medical 
records.  The veteran was kept apprised of what he must show 
to prevail in the claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. app. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also held that the duty to notify provisions 
required VA to request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

In this case, the RO decision that granted service connection 
for PTSD and assigned an effective date of March 16, 1995, 
was in August 2001, after the enactment of the VCAA.  
However, the VCAA provisions were subsequently considered and 
complied with.  There is no indication that there is 
additional evidence to obtain; and there has been a complete 
review of all the evidence of record.  The Board finds that 
there is no prejudice to the appellant by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  That is, any error in the sequence of events is not 
shown to have any effect on the case or to cause injury to 
the claimant.  The Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

In Pelegrini, supra, the Federal Circuit also held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case, 
although the VCAA notice letter that was provided to the 
appellant does not explicitly contain the "fourth 
element," the Board finds that the appellant was 
implicitly notified of the need to give to VA any 
evidence pertaining to his earlier effective date claim.  
He was advised that he could obtain medical evidence, 
that he could submit information describing additional 
evidence "or the evidence itself" to the RO; and that 
it was his responsibility to support his claims with 
appropriate evidence.  In the Board's view, these 
references in the letters and Statement of the Case were 
sufficient to put the appellant on notice that he should 
submit all pertinent evidence in his possession.  All 
the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity 
to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due 
process concerns have been satisfied.   See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, each of the four content 
requirements of a VCAA notice has been fully satisfied; 
any error in not providing letter-perfect explicit 
notice to the appellant covering all content 
requirements is harmless error.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  With regard to the earlier effective date claim on 
appeal, the Board notes that the law, not the evidence, 
determines the outcome of this claim, and as a matter of law, 
the claim for an earlier effective date for service 
connection for PTSD must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The fact that the original claim for 
service connection was received on March 16, 1995, is not in 
dispute, and the veteran's attorney has acknowledged that 
there are no additional relevant post-service medical records 
that have not been obtained.  There is no indication that the 
veteran's service medical records are incomplete.  The VCAA 
recognizes certain circumstances where VA will refrain from 
or discontinue providing assistance.  VA will refrain from 
providing assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001), codified as amended at 38 C.F.R § 3.159(d).

Furthermore, where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.  The failure to carry out such 
required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court shall take due 
account of the rule of prejudicial error); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.   Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  These legal principles 
were stated clearly in Valiao v. Principi, 17 Vet. App. 229 
(2003).  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

As to the two CUE claims on appeal, the Board notes that the 
provisions of the VCAA have no application to claims of CUE 
in prior final rating decisions.  Juarez v. Principi, 
16 Vet. App. 518, 520-521 (2002); Parker v. Principi, 
15 Vet. App. 407, 412 (2002).  Therefore, the issues of 
whether there was CUE in the October 1972 and August 1995 
decisions are not subject to the VCAA.  

With regard to the issues of timeliness and validity of the 
September 1997 substantive appeal, the Board notes that, as 
discussed in more detail below, sufficient evidence is of 
record to grant these claims.  Therefore, no further 
development is needed.

The only other claim in appellate status, entitlement to a 
rating in excess of 60 percent for the veteran's low back 
disability, is addressed in the remand below.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response; however, the recently enacted Veterans Benefits Act 
of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003). 

Timeliness and Validity of the Substantive Appeal

Under the VA's appellate scheme, an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (2003).

Law and regulations allow the Board to address questions 
pertaining to its jurisdictional authority to review a 
particular case, including, but not limited to, determining 
whether Notices of Disagreement and Substantive Appeals are 
adequate and timely.  The Board may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.101(d) (2003).

The law outlines the basic process by which an appeal is 
perfected from an adverse decision of the VA:

   (1) Where the claimant, or the 
claimant's representative, within the 
time specified in this chapter 
[38 U.S.C.A. §§ 7101 et seq.], files a 
notice of disagreement with the decision 
of the agency of original jurisdiction, 
such agency will take such development or 
review action as it deems proper under 
the provisions of regulations not 
inconsistent with this title.  If such 
action does not resolve the disagreement 
either by granting the benefit sought or 
through withdrawal of the notice of 
disagreement, such agency shall prepare a 
statement of the case.  A statement of 
the case shall include the following: 
(A) A summary of the evidence in the 
case pertinent to the issue or issues 
with which disagreement has been 
expressed. 
(B) A citation to pertinent laws and 
regulations and a discussion of how such 
laws and regulations affect the agency's 
decision. 
(C) The decision on each issue and a 
summary of the reasons for such 
decision....
   (3) Copies of the "statement of the 
case" prescribed in paragraph (1) of 
this subsection will be submitted to the 
claimant and to the claimant's 
representative, if there is one. The 
claimant will be afforded a period of 
sixty days from the date the statement of 
the case is mailed to file the formal 
appeal.  This may be extended for a 
reasonable period on request for good 
cause shown.  The appeal should set out 
specific allegations of error of fact or 
law, such allegations related to specific 
items in the statement of the case.  The 
benefits sought on appeal must be clearly 
identified.  The agency of original 
jurisdiction may close the case for 
failure to respond after receipt of the 
statement of the case, but questions as 
to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans' Appeals.  38 U.S.C.A. § 7105(d) 
(West 2002)

VA has promulgated regulations enacting the law's 
requirements.  These regulations also provide that a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b) (2003).

As noted in the introduction, the veteran has appealed the 
RO's finding that a September 1997 VA Form 9 was not valid 
and a timely substantive appeal has not been filed regarding 
the issues of entitlement to an increased rating for the 
veteran's low back disorder (arising from the February 1996 
rating decision) and the reduction of the osteomyelitis 
(arising from the August 1996 rating decision).

To recount, in February 1996, the RO in pertinent part 
increased the disability rating assigned the veteran's low 
back disorder from 20 percent to 40 percent, effective March 
1995.  In May 1996, the RO continued the 40 percent rating 
assigned the veteran's low back disorder.  On August 12, 
1996, the RO reduced the disability evaluation assigned the 
veteran's osteomyelitis from 20 percent  to zero percent, 
effective December 1, 1996.

On August 13, 1996, the RO received a notice of disagreement, 
specifying disagreement with the May 1996 rating decision 
regarding the reduction of his lumbar spine from 20 percent 
to noncompensable and the denial of an increased rating from 
his chronic muscle strain (low back).  A second statement, 
dated August 28, 1996 was received by the RO, again 
addressing the 20 percent evaluation of his osteomyelitis and 
expressing disagreement with the decision.

In July 1997, the RO denied entitlement to a total disability 
rating based on individual unemployability, continued the 40 
percent rating for the veteran's low back disability and the 
noncompensable rating for osteomyelitis, denied an increase 
for sinusitis and prostatitis, and continued the denial of 
service connection for PTSD.

On July 28, 1997 the RO issued the veteran a Statement of the 
Case (SOC) addressing, in pertinent part the issues of an 
increased rating for the veteran's low back and restoration 
of the 20 percent rating for osteomyelitis.

On September 15, 1997, the veteran's current attorney 
submitted a VA Form 9, Appeal to Board of Veterans' Appeals, 
addressing the issues from the July 1997 SOC.  On October 1, 
1997, the RO notified the veteran that because the Form 9 was 
not signed by either the veteran or his recognized 
representative, no further action would be taken on his 
claim.

There is no question that the veteran's VA Form 9, if it were 
signed by the veteran or if the veteran's attorney had filed 
the proper power of attorney with the VA Form 9, would have 
properly perfected the veteran's appeal of the reduction of 
osteomyelitis and increased rating for his low back disorder.

Under VA regulation, a Notice of Disagreement and/or a 
Substantive Appeal may be filed by a claimant personally, or 
by his or her representative if a proper Power of Attorney or 
declaration of representation, as applicable, is on record or 
accompanies such Notice of Disagreement or Substantive 
Appeal.  38 C.F.R. § 20.301(a) (2003).

If an appeal is not filed by one of these people, and the 
claimant is rated incompetent by the Department of Veterans 
Affairs or has a physical, mental, or legal disability which 
prevents the filing of an appeal on his or her own behalf, a 
Notice of Disagreement and a Substantive Appeal may be filed 
by a fiduciary appointed to manage the claimant's affairs by 
the Department of Veterans Affairs or a court, or by a person 
acting as next friend if the appointed fiduciary fails to 
take needed action or no fiduciary has been appointed.  
38 C.F.R. § 20.301(b) (2003).

The regulations concerning the requirements for representing 
a veteran and the submittal of a Power of Attorney are found 
at 38 C.F.R. § 14.626-14.643 (2003).  Section 14.631 
specifies that a Power of Attorney, executed on either a VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) or Department of Veterans Affairs 
Form 22a (Appointment of Attorney or Agent as Claimant's 
Representative), is required to represent a claimant, except 
when representation is by an attorney who complies with 
§ 14.631(b) or when representation by an individual is 
authorized under § 14.630.

An attorney engaged by a client may state in a signed writing 
on his or her letterhead that the attorney is authorized to 
represent the claimant. This evidence of authorization shall 
be equivalent to an executed power of attorney and shall be 
presented to the Department of Veterans Affairs regional 
office that has jurisdiction over the claim for filing the 
claimant's claims folder.  38 C.F.R. § 14.631(b) (2003).

The RO found that, as of September 15, 1997, a valid power of 
attorney, i.e. compliant with either 14.631(a) or 14.631(b), 
had not been received designating Jacques P. DePlois as the 
veteran's attorney.  The RO noted that, at that time, the 
veteran had executed but had not revoked a power of attorney 
with ODVA [Oregon Department of Veterans Affairs].

The Board notes that in September 1997 the claims folder 
reveals the veteran was incarcerated.  The veteran's attorney 
has argued that the veteran's incarceration for assaulting a 
convenience store clerk is a "legal disability" within the 
meaning of 38 C.F.R. § 20.301(b), thus validating his 
submission of the VA Form 9 on the veteran's behalf.  

Upon the VA's October 1, 1997, notification letter to the 
veteran that the VA Form 9 was not valid, the veteran was 
able to write longhand a statement, dated October 9, 1997, 
and received October 15, 1997, fulfilling the requirements of 
38 C.F.R. § 14.631(b) and appointing Mr. DePlois as his 
attorney.  Nevertheless, it is clear that a VA Form 9 was 
received within the appeal period, the attorney who signed 
the VA Form 9 was appointed as the veteran's representative 
shortly thereafter, and the veteran was incarcerated during 
the period of time in question.  The Court has consistently 
held that VA must construe NODs and Substantive Appeals 
liberally.  As the Court noted in Gomez v. Principi, (U.S. 
Vet App. Dec. 5, 2003), a case involving the liberal 
construction of what constitutes a valid Substantive Appeal, 
to construe otherwise would raise serious fair process 
issues, especially in light of the nonadversarial and pro-
claimant CA claims adjudication system.  Considering the 
totality of circumstances presented, the Board finds that the 
VA Form 9 received on September 15, 1997, meets the 
requirements for a valid substantive appeal of the RO's 
February 1996 determination assigning a 40 percent rating for 
his chronic muscular strain of the low back with degenerative 
changes, and the RO's August 1996 determination reducing the 
20 percent rating to noncompensable for his osteomyelitis.  
In light of the Board favorable decision, the issues in 
question will be further addressed in the remand below.   

Earlier Effective Date for Service Connection

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within 1 year after separation from 
service; otherwise, the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(ii)(2) (2003).

The effective date of an award based on a reopened claim 
shall be the date of receipt of claim or date entitlement 
arose, whichever is later, except as provided in 
§ 20.1304(b)(1) of this chapter.  38 C.F.R. § 3.400(r) 
(2003).

The RO has assigned an effective date of March 16, 1995, for 
the award of service connection for the veteran's PTSD.  This 
date corresponds to the date of receipt of the veteran's 
application to reopen the previously denied claim of service 
connection for a mental disorder.  

As noted in the introduction, the veteran was initially 
denied service connection for transient adjustment to adult 
life with headaches and abdominal complaints in October 1972.  
The decision was not appealed and is final.  38 U.S.C. 
§4005(c) (1970); 38 C.F.R. §§3.104, 19.118, 19.153 (1972).

Despite submitting several other claims of service connection 
for a variety of physical disabilities in the ensuing 20 
years, no further communication from the veteran was received 
regarding service connection for a mental disorder until the 
March 1995 letter.  The only medical evidence on file 
pertaining to a psychiatric disorder dated prior to March 
1995 does not include a diagnosis of PTSD.  "A history of 
PTSD since 1973" was recorded in a VA outpatient clinic note 
dated in August 1987 but no such diagnosis was recorded at 
that time.  VA psychiatric examinations during the period of 
time in question resulted in various diagnoses but not PTSD.

The Board finds that the veteran first filed to reopen the 
previously denied claim of service connection for a mental 
disorder on March 16, 1995.  Therefore, pursuant to 38 C.F.R. 
§ 3.400(r) (2003), the effective date can be no earlier than 
that date.

Accordingly, the Board finds that the law, not the evidence, 
determines the outcome of this claim, and as a matter of law, 
the claim for an effective date earlier than March 16 1995, 
for service connection of the veteran's PTSD must be denied.  
38 U.S.C.A. §§ 5107, 5108, 5110; 38 C.F.R. §§ 3.156, 
3.400(r); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Clear and Unmistakable Error

The veteran has alleged clear and unmistakable error (CUE) in 
two separate ratings decisions.  In an effort to get the 
earliest possible effective date of service connection for 
his PTSD, he has alleged CUE in the October 1972 rating 
decision that denied service connection for transient 
adjustment to adult life with headaches and abdominal 
complaints.  Should there be CUE in the October 1972 rating 
decision, then the effective date of service connection would 
be August 1972.  The second allegation of CUE is in the 
August 1995 rating decision that found CUE in the October 
1972 rating decision and established service connection for 
the veteran's low back disorder; the veteran alleges the 
assignment of a 10 percent disability rating for the low back 
disorder from August 1972 to March 1995 was CUE.

Service Connection for Transient Adjustment to 
Adult Life with Headaches and Abdominal Complaints

As noted, the veteran asserts that the October 1972 rating 
decision, which denied service connection for transient 
adjustment to adult life with headaches and abdominal 
complaints, was clearly and unmistakably erroneous.  
Specifically, it is claimed by and on behalf of the veteran 
that the denial of service connection, based on a finding 
that it was a developmental defect or personality disorder 
and thus not a disease or injury eligible for service 
connection, constituted clear and unmistakable error because 
the RO misapplied the regulations insofar as the veteran's 
diagnosis did not fall within the definition of a 
developmental defect.

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 
12 Vet. App. 109, 112 (1999); Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc).  If clear and 
unmistakable error is established, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 
13 Vet. App. at 7; Shockley v. West, 11 Vet. App. 208, 213 
(1998); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  In 
addition, mere disagreement as to how the facts were weighed 
or evaluated does not amount to a claim of clear and 
unmistakable error.  Baldwin, 13 Vet. App. at 5; Shockley, 
11 Vet. App. at 214; Russell, 3 Vet. App. at 313.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

As to the governing provisions pertaining to developmental 
defects, the same regulations in effect today were in effect 
then.  Congenital or developmental defects, refractive errors 
of the eye, personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (1972).

Following the veteran's August 1972 claim of service 
connection for a variety of disorders, the RO reviewed the 
veteran's service medical records and procured a VA 
examination of the veteran.  The veteran's service medical 
records did not contain any notation of complaint or 
treatment of a mental disorder.  The veteran's attorney noted 
in August 2003, that the veteran's service medical records 
referenced the medication "Dematol" being prescribed on May 
1, 1972.  He questioned whether this record was of record in 
1972.  As there is no indication that it was not, thus the 
Board assumes it was considered by the RO in October 1972.

A psychiatric examination of the veteran dated in September 
1972 was made by VA.  The examiner noted the veteran's recent 
medical history and elicited the veteran's post-service 
problems adjusting to civilian life.  The examiner noted that 
the "veteran would appear to be a sensitive inner directed 
person who is currently experiencing some anxiety which 
appears to be primarily free floating, but some anxiety may 
be channeled into somatic symptoms.  It is certainly possible 
that his abdominal complaints are on a functional basis and 
his headaches may also be emotionally determined.  However, 
the veteran denies any apparent relationship which would 
indicate a functional etiology.  He appears to have poorly 
defined goals, some confusion regarding his identity, and 
uncertainty regarding the future, all of which are typically 
characteristic of adolescence.  Basic personality is that of 
an obsessive compulsive individual.  The diagnosis in my 
opinion which would be most appropriate would be transient 
adjustment reaction of adolescence with mild anxiety features 
and emotional etiology for his headaches and abdominal 
complaints should be investigated further with suitable 
clinical and laboratory studies...."

In the rating decision, the RO found that "the veteran now 
has a transient adjustment reaction of adolescence with mild 
anxiety features and emotional etiology for his headaches and 
abdominal complaints.  No nervous disorders were noted while 
on active duty."  The RO denied service connection for 
"transient adjustment to adult life with headaches and 
abdominal complaint" as a constitutional or developmental 
abnormality - not a disability under the law.  That decision 
appears to be consistent with the evidence of record at the 
time the decision was made.  The Board has considered the 
veteran's attorney's argument to the effect that the 1972 
examination did not result in a diagnosis of a personality 
disorder and, therefore, the RO's denial of the veteran's 
claim on that basis was legally incorrect.  The attorney also 
notes that anxiety was part of the diagnosis that was 
rendered at that time.  However, the 1972 psychiatric 
examiner specifically recorded that the veteran's basic 
personality was that of an obsessive compulsive individual.  
The actual diagnosis was transient adjustment reaction of 
adolescence with mild anxiety features.  (Emphasis added.)  
Thus, with findings of an obsessive compulsive personality 
and an adjustment reaction of adolescence, it was certainly 
not undebatably erroneous for the RO to include that the only 
disorder apparent was a developmental defect or a personality 
disorder.  As far as the notation of anxiety, the diagnosis 
was transient adjustment reaction of adolescence with mild 
anxiety features.  (Emphasis added.)  It is clear that the 
veteran's symptom of anxiety was attributed to the transient 
adjustment reaction of adolescence.  That is, a diagnosis of 
an anxiety disorder was not recorded.  Moreover, the 
examiner's use of the word transient to describe the 
veteran's adjustment reaction obviously goes against a claim 
that the veteran had a chronic psychiatric disorder.  The 
Board finds that the examination report, to include the 
diagnosis, does not show a chronic acquired psychiatric 
disorder and, when the 1972 psychiatric examination report is 
read as a whole, it was not undebatably erroneous for the RO 
to conclude that the veteran had a personality disorder.

The Board finds no clear and unmistakable error in the 
October 1972 rating decision.  38 C.F.R. § 3.105(a).  As to 
the veteran's argument, he does not dispute the evidence of 
record.  Instead, he essentially argues that the RO should 
have granted service connection for a mental disorder, 
because many years later he was diagnosed with and eventually 
gained service connection for PTSD.  However, a claim of CUE 
is based solely upon the facts before the adjudicator at the 
time the decision was made.  It was not CUE to make a finding 
of fact that the VA examiner's examination revealed a 
transient adjustment disorder due to a developmental defect, 
not a disability within the meaning of the law.  It is a 
plausible conclusion based upon the evidence that the veteran 
was suffering from a non-chronic disorder - based on the 
examiner's use of the word transient - that was the result of 
immaturity and an obsessive-compulsive personality disorder.  
38 C.F.R. § 3.303.  The veteran's argument is tantamount to 
no more than disagreement with how the facts were weighed or 
evaluated, which does not constitute a claim of clear and 
unmistakable error.  Baldwin, 13 Vet. App. at 5; Shockley, 
11 Vet. App. at 214; Russell, 3 Vet. App. at 313.  

Accordingly, the Board concludes that the unappealed rating 
decision of October 1972 was not clearly and unmistakably 
erroneous in denying service connection for the transient 
adjustment to adult life with headaches and abdominal 
complaint."  The decision was consistent with the evidence 
of record and law at the time that it was rendered.  Inasmuch 
as no clear and unmistakable error exists in the October 1972 
rating decision, it remains final.  

10 Percent Rating for Chronic Muscular Strain Superimposed on 
Degenerative and Developmental Instability to 
Include Spondylolisthesis and Disc Degeneration from 
August 1972 to March 1995

As noted above, in an August 1995 the RO found that a October 
1972 rating decision denying service connection for low back 
strain was CUE.  In that rating decision the RO found that, 
despite the apparent presence of a congenital defect of the 
lumbar spine, other findings to include X-ray evidence of 
minimal spondylolysthesis at the L5-S1 level and narrowing of 
the L4-5 disc space level shown proximate to service clearly 
and unmistakably supported a grant of service connection for 
chronic muscular strain superimposed on degenerative and 
developmental instability to include spondylolysthesis and 
disc degeneration.  A 10 percent rating was assigned based on 
slight limitation of motion found during a September 1972 VA 
examination.  Under 38 C.F.R. § 4.71a DC 5292 (1972), slight 
limitation of motion of the lumbar spine warrants a 10 
percent disability rating.  

Under 38 C.F.R. § 3.400(k) (1995); when a prior rating 
decision is found to contain CUE benefits are paid from the 
"[d]ate from which benefits would have been payable if the 
corrected decision had been made on the date of the reversed 
decision."

The veteran did not appeal the August 1995 decision assigning 
a retroactive 10 percent rating.  It became final in August 
1996.  38. C.F.R. §§3.104, 20.302, 20.1103 (1995).

In June 1997, the veteran submitted a claim of CUE in the 
August 1995 rating decision that assigned a 10 percent 
disability rating for the veteran's low back disorder 
retroactive to the date of his separation from service.  The 
veteran also provided testimony and argument at a November 
1999 RO hearing regarding the issue.  In support of his claim 
the veteran requests that the RO provide specific factors for 
not assigning a higher value.  

The veteran also alleges that the RO failed to consider Dr. 
M's assessment when assigning the 10 percent rating.  He 
further asserts that there are missing treatment records from 
the 1970's and 1980's that would support a higher rating.  
Review of the claims folder indicates that the veteran is 
correct, to the extent that Dr. M's assessment and records of 
treatment from the 1970's and 1980's were not of record at 
the time of the August 1995 decision.  However, the RO's 
failure to develop evidence is not a basis for a finding of 
CUE.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  "A 
determination that there was a '[CUE]' must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell, 3 Vet. App. at 314.  "In order for 
there to be a valid claim of [CUE], . . . the claimant, in 
short, must assert more than a disagreement as to how the 
facts were weighed or evaluated."  Id. at 313; see also 
Damrel v. Brown, 6 Vet. App. 242 (1994).  Again, such 
deficiencies are properly addressed on direct appeal, not the 
extraordinary relief of a CUE claim.

The RO's action in August 1995 had a plausible basis in the 
record.  The appellant has not shown that the correct facts, 
as they were known at the time, were not before the 
adjudicator.  Nor has he shown that the statutory or 
regulatory provisions extant at the time, either in 1972 nor 
in 1995, were incorrectly applied.  The Board notes that, 
while the RO did not refer to 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, there was no medical evidence of any functional 
impairment attributable to intervertebral disc syndrome.  
Upon the veteran's August 1972 separation examination, while 
he complained of back pain, clinical evaluation of his spine, 
musculoskeletal system, and  neurological system was normal.  
A VA orthopedic  examination in September 1972 was also 
normal, aside from modest complaint upon hyperextension.  It 
was noted that he was able to touch his toes upon bending and 
lateral motion of the spine was good.  No abnormal 
neurological findings were noted.  An X-ray examination at 
that time showed narrowing of the L3-4 interspace  with 
partial compression of the posterior half of the inferior 
plate of L4; the remainder of the X-ray examination of the 
lumbar spine was normal.  Clearly, the relevant medical 
evidence did not show more than slight limitation of motion 
of the lumbar spine and clinically no intervertebral disc 
syndrome.  There was no clear and unmistakable error for the 
RO to rate the veteran's low back disability under 38 C.F.R. 
§ 4.71a, Codes 5010-5292, on the basis of degenerative 
arthritis and limitation of motion of the lumbar spine.  
Consideration of Code 5293 would not have changed the 
outcome: the assignment of a 10 percent rating; thus, failure 
to consider Code 5293 is not CUE.  Subsequently dated X-ray 
evidence showed spondylolysthesis at the L5-S1 level and 
narrowing of the L4-5 disc space level.  Marked arthritis was 
noted in early 1995.  The clinical evidence dated during this 
time does not clearly and unmistakably show more than slight 
limitation of motion of the lumbar spine or functional 
impairment due to intervertebral disc syndrome.

The veteran has taken issue with how the facts were weighed 
or evaluated, but he points to no error made by VA nor given 
persuasive reasons why, in light of error, the result would 
have been manifestly different.  In the absence of these 
findings, the Board concludes that the RO did not commit the 
sort of undebatable error that would manifestly change the 
outcome.  In light of the evidence of record and based on 
this analysis, it is the determination of the Board that CUE 
is not shown in the August 1995 rating decision that 
established a retroactive 10 percent evaluation for chronic 
muscular strain superimposed on degenerative and 
developmental instability to include spondylolisthesis and 
disc degeneration from August 1972 to March 1995.


ORDER

1.  The veteran filed a timely Substantive Appeal of the RO's 
August 1996 reduction in evaluation for osteomyelitis.

2.  The veteran filed a timely Substantive Appeal of the RO's 
February 1996 decision assigning a 40 percent disability for 
low back disability effective March 16, 1995.

3.  The claim of entitlement to an effective date of service 
connection for PTSD prior to March 16, 1995 is denied.

4.  The October 1972 rating decision, which denied service 
connection for transient adjustment to adult life with 
headaches and abdominal complaint, did not involve clear and 
unmistakable error and the veteran's appeal is denied.

5.  The August 1995 rating decision, which assigned a 10 
percent rating for chronic muscular strain superimposed on 
degenerative and developmental instability to include 
spondylolisthesis and disc degeneration from August 1972 to 
March 1995, did not involve clear and unmistakable error and 
the veteran's appeal is denied.


REMAND

The Board notes that effective September 26, 2003, after the 
case was forwarded to the Board, the criteria for evaluating 
disabilities of the spine were revised.  See 68 Fed. Reg. 
51,454 (August 27, 2003).  When a law or regulation changes 
after the claim has been filed or reopened and before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet App 312-13 (1991). Where such a change takes place, 
Karnas requires a remand of the claim for readjudication. Id. 
at 311.

The Board also notes that, in view of the Board's decision 
above finding that the veteran filed timely Substantive 
Appeals of the RO's August 1996 reduction in evaluation for 
osteomyelitis and February 1996 decision assigning a 40 
percent disability for low back disability, effective March 
16, 1995, the RO must readjudicate both issues based on all 
of the relevant evidence of record and, if the benefits 
sought are not granted to the veteran's satisfaction, the RO 
should furnish the veteran and his attorney an appropriate 
supplemental statement of the case.

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims that remain in appellate 
status of the impact of the notification 
requirements on his claims.  

2.  The RO must readjudicate the 
veteran's clams of the propriety of an 
August 1996 reduction in evaluation for 
his osteomyelitis and the RO's February 
1996 decision assigning a 40 percent 
disability for low back disability, 
effective March 16, 1995, based on all of 
the relevant evidence of record.  If the 
benefits sought are not granted to the 
veteran's satisfaction, the RO should 
furnish the veteran and his attorney an 
appropriate supplemental statement of the 
case.

3.  The RO should readjudicate the 
increased rating issue on appeal pursuant 
to the revised criteria for rating 
disabilities of the spine effective 
September 26, 2003.  68 Fed. Reg. 51454 - 
51458 (Aug. 27, 2003) (to be codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  Thereafter, if the 
determination remains adverse, the RO 
should furnish the veteran a supplemental 
statement of the case that includes all 
pertinent Diagnostic Codes for rating the 
disability at issue, including effective 
from September 26, 2003.  The veteran 
should be afforded a reasonable period of 
time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



